Citation Nr: 1436052	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  07-24 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 17, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer (DRO) in February 2010 and the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript of these hearings are of record and associated with the claims folder.  

In an April 2013 Board decision, the Board denied the Veteran's claim for an earlier effective date for the grant of service connection for PTSD.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  An Order of the Court, dated October 31, 2013, granted a Joint Motion for Partial Remand and vacated, in part, the April 2013 Board's decision, to the extent that the decision denied entitlement to an earlier effective date for the grant of service connection for PTSD.  This case was remanded for further readjudication and disposition consistent with the Joint Motion for Partial Remand and the Court's Order.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  VA added the diagnostic code for PTSD on April 11, 1980, which is considered a "liberalizing VA issue" for the purpose of 38 U.S.C.A. § 5110(g).  

2.  The Veteran filed a claim for service connection for PTSD on October 17, 2003.  

3.  There was no communication prior to October 17, 2003 reflecting an intent to file a claim for service connection for PTSD or any other acquired psychiatric disorder.  


4.  The record does not reflect that the Veteran met all eligibility criteria for the establishment of service connection for PTSD as of April 11, 1980.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 17, 2003, for the grant of service connection for PTSD have not been met.  38 C.F.R. §§ 5107, 5110(g) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114(a), 3.400(p) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006). 

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Saunders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson,  483 F.3d 1311 (Fed. Cir. 2007) ; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

The Veteran's claim in this case arises from disagreement with the effective date for the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson,  483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is necessary under the VCAA.  

The Board finds that the duty to assist has also been fulfilled.  The outcome of this issue on appeal turns on a determination as to the date that a claim was filed and interpretation of law and regulations.  There is no need for a medical examination or opinion for this issue.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.  

The Veteran was also afforded hearings before a DRO at the RO in February 2010 and before the undersigned VLJ in June 2012.  These hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of fully explaining the issue and suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Earlier Effective Date

Entitlement to service connection for PTSD was granted, effective October 17, 2003, in a rating decision of April 2004.  The Veteran alleges that he is entitled to an effective date earlier than October 17, 2003.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a)  (West 2002).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

Exceptions to the above include where compensation is awarded or increased pursuant to any Act or administrative issue.  In those cases, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002).

The Veteran separated from service in September 1966.  He submitted a claim for service connection received by VA in October 17, 2003.  In his application for benefits, he indicated that he had PTSD since service.  No claim for VA compensation benefits was received prior to October 17, 2003.

In connection with the Veteran's claim, a stressor statement was submitted in February 2004, his service treatment records and military personnel file were obtained, and outpatient treatment records from October 2003 to February 2004 were associated with the claims folder.  

The Board notes that PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a liberalizing VA issue.  See VAOPGCPREC 26-97 (July 16, 1997).  With regard to PTSD claims, VAOPGCPREC 26-97 held that "an effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  

In short, the pertinent law and regulations permit an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD.  

The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  To that end, the Board notes that VA received a letter in November 2005 from the Los Angeles Vet Center indicating that the Veteran was diagnosed with PTSD in accordance with the criteria set forth by the DSM-IV.  The psychologist indicated that the Veteran began his treatment in October 2003 at the Vet Center for PTSD.  It was not until a VA examination of February 2006 that the Veteran's PTSD was diagnosed and found to be related to in-service stressor events.  Furthermore, there is no other competent evidence that establishes that the Veteran had PTSD in 1980.  Thus, in spite of the liberalizing law, the Veteran did not meet the eligibility requirements to establish service connection for PTSD at the time of the liberalizing law's effective date in 1980.

The Board has also considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought. 38 C.F.R. § 3.155  (2013).  In this case, outside of the claim detailed above, there has been no correspondence in the record regarding PTSD or an acquired psychiatric disorder indicating an intent to apply for one or more benefits under the laws administered by VA.  

In sum, the effective date of the benefit at issue in this case is controlled by the date of receipt of the application for the claim of service connection, and the record shows that the Veteran's application was received by VA on October 17, 2003.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than October 17, 2003, for the grant of service connection for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


